DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Status of Claims
Applicant has amended claims 1, 2, 4-6, 8, 11 and 13-17.  Claim 21 has been added.  Claim 20 has been canceled.  Thus, claims 1-19 and 21 remain pending in this application. This application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 14 January 2021 with respect to
objection to claims 1, 13 and 15,
rejection to claims 1-20 under U.S.C. § 101, 
rejections of claims 1-20 under 35 U.S.C. § 103,
have been fully considered.  Amendments to claims have been entered.
As an initial note: Claim 3 has a status identifier indicating “currently amended”, but was actually “previously presented”.
Examiner notes that the claims and remarks do not contains any page numbers
Examiner acknowledges amendments to claims to overcome objections.  However, amendments are not effective.  See new claim objections and § 112(b) rejections below.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility alleging that the claims are integrated into a practical application of a judicial exception [first page of remarks].  Examiner respectfully disagrees.
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea (of evaluating a borrower's creditworthiness) on a computer.  Terminology such as “to log in to a plurality of network-connected financial institution servers” is merely a statement of intended use and does not clearly claim “logging into a plurality of network-connected financial institution servers” (emphasis added).  Phraseology such as “the records comprise unique transaction identifiers and where the unique identifiers are identical between records of the same transaction stored on more than one financial institution server” is merely a description of data and do not make the claim subject matter eligible.
Rejections have been revised herein in view of the amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but are moot in view of new grounds of rejection,
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1-19 and 21, the clauses such as:
“to utilize a borrower's access information”,
“to log in to multiple of the plurality of network-connected financial institution servers” and 
“to aggregate a plurality of financial transactions from multiple of the network-connected financial institution servers”
claim 1, are merely statements of intended use which do not affect the method step of “using a network-connected aggregation server”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
The clauses such as “the records comprise unique transaction identifiers and where the unique identifiers are identical between records of the same transaction stored on more than one financial institution server” in representative  claim1  merely recite a description of data and, as such, constitutes non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010). See MPEP § 2111.05.
Claim Objections
Claims 1, 13 and 21 are objected to because the clam language is riddled with intended use language and non-functional descriptive material which obfuscates what the Applicant is trying to claim.
For example, representative claim 1 claims a method but recites many of the components of a system – i.e. “a network-connected aggregation server operatively connected to a plurality of network-connected financial institution servers“.  Such recitations obfuscate if the Applicant means to claim a method or a system.
Claims 1, 13 and 21 also contain descriptions of data such as “wherein each aggregated record of a financial transaction provided by a second one of the financial institution servers also comprises a unique transaction identifier associated with the transaction”.  Phrases each aggregated record … provided by …” does not clearly claim “providing each aggregated record of a financial transaction” (emphasis added). 
Claims 1, 13 and 21 also recite intended use language – i.e. “to utilize a borrower's access information” and “to log in to multiple of the plurality of network-connected financial institution” – which does not further limit the method step of “using a network-connected aggregation server”. 
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for providing an improved, rapid, and accurate evaluation of a borrower's creditworthiness, the method comprising:
estimating, by an aggregation server using an algorithm, the income or assets of an applicant based on aggregated transaction data, wherein the aggregated transaction data includes spending habits …;
determine, by the aggregation server, a borrower’s creditworthiness based on the estimated income or assets; 
(other method steps); and
providing, by the aggregation server, the evaluation of the borrower's creditworthiness to a recipient.

If the Applicant wishes to claim a system, he should use words similar to: 
“A system for providing an improved, rapid, and accurate evaluation of a borrower's creditworthiness, the system comprising:
a network-connected aggregation server operatively connected to a plurality of network-connected financial institution servers, the system configured to perform the method comprising:
estimating the income or assets of an applicant based on aggregated transaction data, wherein the aggregated transaction data includes spending habits …;
determine a borrower’s creditworthiness based on the estimated income or assets; 
(other method steps
providing the evaluation of the borrower's creditworthiness to a recipient.

If the Applicant wishes to claim a non-transitory computer-readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium for providing an improved, rapid, and accurate evaluation of a borrower's creditworthiness, the non-transitory computer-readable medium storing computer program code configured to cause a server computer system to execute a method comprising:
estimating the income or assets of an applicant based on aggregated transaction data, wherein the aggregated transaction data includes spending habits …;
determine a borrower’s creditworthiness based on the estimated income or assets; 
(other method steps); and
providing the evaluation of the borrower's creditworthiness to a recipient.

Correction is required.  See related § 112(b) rejections.
Claim 15 is objected to because the phrase “which estimated trade line comprises” would be better written as “wherein the estimated trade line comprises". Correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 13 and 21 are vague and indefinite in that the clam language is riddled with intended use language and non-functional descriptive material which obfuscate what the Applicant is trying to claim.
For example, representative claim 1 claims a method but recites many of the components of a system – i.e. “a network-connected aggregation server operatively connected to a plurality of network-connected financial institution servers“.  Such recitations obfuscate if the Applicant means to claim a method or a system.
Claims 1, 13 and 21 also contain descriptions of data such as “wherein each aggregated record of a financial transaction provided by a second one of the financial institution servers also comprises a unique transaction identifier associated with the transaction”.  Phrases such as “each aggregated record … provided by …” does not clearly claim “providing each aggregated record of a financial transaction” (emphasis added). 
Claims 1, 13 and 21 also recite intended use language – i.e. “to utilize a borrower's access information” and “to log in to multiple of the plurality of network-connected financial institution” – which does not further limit the method step of “using a network-connected aggregation server”. 
As best as can be interpreted, the method of claim 1 reduces to:
A computerized method for providing an improved, rapid, and accurate evaluation of a borrower's creditworthiness, the method comprising:
using a network-connected aggregation server “to utilize a borrower's access information …” (intended use - not further limiting);
estimating the income or assets of an applicant in an evaluation of creditworthiness using the aggregation server and the aggregated transaction data in an algorithm , wherein the aggregated transaction data includes data 
providing the evaluation of the borrower's creditworthiness to a recipient.

Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-12 and 14-19 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to a method for evaluating a borrower's creditworthiness which is a judicial exception of a method of organizing human activity which is fundamental business practice of mitigating risk.
Claim 1 recites, in part
estimating the income or assets of an applicant in an evaluation of creditworthiness using the aggregation server and the aggregated transaction data in an algorithm , wherein the aggregated transaction data includes data related to spending habits of an average person having a set income or a set amount of assets, …; and
providing the evaluation of the borrower's creditworthiness to a recipient.
which is a series of steps which describes the judicial exception of the fundamental business practice.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
storing financial transaction records across disparate financial institution computer systems; and
using a network-connected aggregation server operatively connected to a plurality of network-connected financial institution servers.
This judicial exception is not integrated into a practical application because the computer and computer program instructions are no more than mere instructions to apply the exception using a generic computer component. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO. The claim is patent ineligible.
Similar reasoning and rationale applies to the non-transitory computer-readable medium claim 13 and method claim 21 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-7 and 9-12 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claim 8, the features:
transmitting the evaluation over a network to a recipient computer system;
add generic technological components used is in their normal, expected, and routine manner.  The components are recited at a high level of generality which do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, claims 1-12 and 21 styled as methods and claims 13-19 styled as non-transitory computer-readable media, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13, 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan et al (US Pub. No. 2016/0104238 A1) in view of Sulur et al (US Bhattacharjee et al (US Pub. No. 20180189872 A1).
Regarding claim 1, Loganathan teaches systems and methods for locating and accessing assets, such as accounts [0007]. Accounts may include, but are not limited to, deposit accounts such as checking, savings, CDs, money market accounts in the United States, or International accounts. Accounts may also include (i) reward or loyalty accounts providing merchant reward points, such as in the exemplary case of retail sales; (ii) online financial accounts such as PayPal accounts; (iii) online gaming such as Farmville or Second Life; or (iv) frequent flyer programs or stored value accounts. Further, accounts may include credit or loan accounts, credit card accounts, debit accounts, prepaid accounts, or any account regarding any desired type of financial information [Id.].  He teaches:
aggregating a plurality of financial transactions from multiple of the network-connected financial institution servers – see at least [0008] “database storing data for accounts from a plurality of institutions”, of a plurality of financial transactions from multiple of the network-connected financial institution servers – see at least [0063]-[0065], wherein each aggregated record of a financial transaction provided by one of the financial institution servers comprises a unique identifier associated with the transaction – see at least [0020] and [0082];
estimating the income or assets of an applicant in an evaluation of creditworthiness using the aggregation server and the aggregated transaction data in an algorithm – see at least [0049] “The scoring logic … may use a statistical or rules-based analysis (other forms of analysis, such as artificial neural networks, could also be used) to develop a score”, and [0091] “provider 903 estimates the income of the identified person, based on the transaction data of the located accounts”;
providing the evaluation of the borrower's creditworthiness to a recipient that is considering whether to extend a loan to the borrower – see at least [0054] “the account data (including the risk scores) maintained in the system 110 may be used to assess creditworthiness”.
Loganathan teaches evaluating transaction data in an identified account to determine or verify benefits eligibility [0033].  Loganathan does not explicitly disclose:
the unique transaction identifier for each aggregated record of a financial transaction being identical between records of the same transaction stored on more than one financial institution server.
However, Sulur teaches a system and method for consolidating customer transaction data [0001].  He teaches a system which receives a plurality of system records corresponding to one of a plurality of financial transactions [0004].
Sulur teaches a server consolidating and linking the subset of system records that correspond to the selected transaction to yield a transaction record [0022].  A transaction record may be stored in one or more related files in one or more databases and may comprise any data associated with the selected transaction. For example, the transaction record can include data that identifies the selected transaction, such as a unique transaction identifier or a combination of reference attributes unique to the selected transaction (e.g., an account number in combination with a transaction sequence number and date, or any other suitable combination of reference attributes) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include unique transaction identifier as taught by Sulur in order to consolidate and link customer transaction data from multiple sources into a centralized transaction data repository for monitoring, marketing, or other similar purposes - Sulur [0005].
Examiner notes that although Sulur does not explicitly disclose:
wherein records of financial transactions lacking the unique identifiers are automatically excluded from the evaluation of creditworthiness (emphasis added).
Sulur does teach, after determining that a posting record, channel record and instrument record correspond to a selected transaction, consolidating and linking one or more attributes of removing duplicate attributes included in the transaction record, and/or reconciling inconsistencies in the transaction record (e.g., if different sources list attributes in different formats, consolidate the attribute that fits a target format). He teaches storing the transaction record in a transaction database of server memory [Id.].  Examiner interprets removing duplicate attributes as indicative of Applicant’s excluding financial transactions lacking the unique identifiers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include removing duplicate attributes as taught by Sulur in order to remove data redundancies and inconsistencies, and reduce the cost and complexity of monitoring customer transactions for suspicious activities - Sulur [0005].
Neither Loganathan nor Sulur explicitly discloses:
the aggregated transaction data includes data related to spending habits of an average person having a set income or a set amount of assets.
However, Bhattacharjee teaches generating a personalized lending score for a cardholder within a proper demographic context based on the cardholder's own spending behaviors [0001]. He teaches evaluating an individual's creditworthiness by considering their spending behavior within the proper demographic context [0003].  He teaches using transactional data from different spending categories and aggregating category based scores to generate at least one personalized lending score [0043].  He teaches a positive expense rating as indicating a candidate cardholder's spending being dominated by desirable spending categories, and a negative expense rating indicating the candidate cardholder's spending being dominated by undesirable spending habits [Id.]
Loganathan’s disclosure to include using transaction data indicating spending habits of a prospective cardholder as taught by Bhattacharjee because such behaviors are useful in determining his or her creditworthiness - Bhattacharjee [0003].
Regarding claim 3 and 15, Loganathan teaches an estimated trade line of the borrower as comprising mortgage payment history – [0084].
Regarding claim 5, 6 and 17, Loganathan does not explicitly disclose:
performing deduplication of the records of the plurality of financial transactions using the unique transaction identifiers; and 
the deduplication being performed by eliminating duplicate records of financial transactions associated with duplicate unique transaction identifiers aggregated from different financial institution servers.
However, Sulur teaches this at [0054] as discussed in the rejection of claim 1.  Accordingly, these claims are rejected for the same reasons.
Regarding claim 7, Loganathan teaches aggregating records using the network-connected aggregation server, of a plurality of financial transactions comprises aggregating records of financial transactions from a plurality of financial institution servers representing a plurality of financial accounts associated with the borrower – see at least [0060]-[0072] and [0082].
Regarding claim 8, Loganathan teaches transmitting the evaluation over a network to a loan originator computer system – see at least [0067] and [0087].
Regarding claims 9 and 18, Loganathan teaches the aggregation server aggregates the records of the plurality of financial transactions at or near a time at which a request for the evaluation of the borrower's creditworthiness is received by a verification service – see at least [0026] “an individual search or verification request can be sent electronically (on-line and in real-time), and an immediate response can be returned by the system”.
Regarding claim 11, Loganathan teaches receiving a request for the evaluation of the borrower's creditworthiness – see at least [0010] “The processor is further configured to receive, from a second requesting entity at a time later than the production of the report, a request for information contained in the report, the request including an identifier of the report, and to provide information contained in the report to the second requesting entity”, [0027] and [0054].
Neither Loganathan nor Sulur explicitly discloses the request being;
accompanied with authorization to access the borrower's financial transaction information and the borrower's access information
However, Bhattacharjee teaches extracting transaction data from an authorization request message [0038] and accepting authorization to access a cardholder’s account data [0060] and [0061
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include authorizing access to transaction data as taught by Bhattacharjee because one would have recognized that providing such data helps a lender to make better decisions on creditworthiness.
Claim 13 is a non-transitory computer-readable medium claim substantially similar to the method of claim 3 and is hence, rejected for the same reasons
Claim 21 is a method claim substantially similar to the method of claim 1 and is hence, rejected for the same reasons
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Sulur, in further view of Bhattacharjee, in further view of Antao et al.
Regarding claims 2 and 14, neither Loganathan, Sulur of Bhattacharjee explicitly discloses auditing the evaluation of the borrower's creditworthiness by confirming the plurality of financial transactions using their unique transaction identifiers.
However, Antao teaches a method and system of providing electronic transaction auditing and accountability [0011]-[0013]. The system can include a server and at least one electronic transaction auditing module wherein the electronic transaction auditing module can be operable to generate at least one unique identifier associated with a respective transaction [0012].  See also [0032], [0039] and [0045].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include auditing transaction data using unique identifiers for each transaction as taught by Antao because one would have recognized that doing so as old and well known in analyzing financial data.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Sulur, in further view of Bhattacharjee, in further view of Saliba et al (US Pub. No. 2002/0065772 A1).
Regarding claim 4 and 16, neither Loganathan, Sulur of Bhattacharjee explicitly discloses unique transaction identifier comprises a financial institution transaction identifier (FITID) established according to the open financial exchange (OFX) specification.
However, Saliba teaches a system and method for enabling a financial institution to present a group of financial services to its customers via a Web site, even though the financial institution may not in fact host some of the financial data that it represents on its Web site to its customers [0008].  He teaches a financial institution's server establishing a secure connection with the third party's server and employing the OFX (Open Financial Exchange) protocol, and extensions to this protocol, to retrieve information from the third party's server [0012]. The 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include employing the OFX protocol as taught by Saliba because one would have recognized the OFX protocol as being old and well known in managing financial data.
Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Sulur, in further view of Bhattacharjee, in further view of Maheshwari (US Pub. No. 20180060843 A1).
Regarding claim 10 and 19, Loganathan teaches a scoring process as being continuous [0050].  Neither Loganathan, Sulur of Bhattacharjee explicitly discloses the aggregation server aggregating the records of the plurality of financial transactions on a continual basis, whereby when a request for the evaluation of the borrower's creditworthiness is received by a verification service, the evaluation of the borrower's creditworthiness is prepared using previously obtained and stored records of at least a portion of the plurality of financial transactions.
However, Maheshwari teaches a system or method of implementing an overdraft prediction analysis to predict whether an account overdraft is about to occur [0009]. The overdraft prediction analysis may be based on: 1. customer account data, such as current account balance, historical balances, historical withdrawals, historical deposits, and the like; 2. account transaction data, such as routine or recurring account transactions, timing of transactions, amount, subscription related and the like; 3. location data, such as locations of past purchases or payments; and 4. time and date data, such as dates and times of past transactions, time spent at different locations [Id.].  He teaches a payment provider server account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day. Thus, the payment provider server may keep track of and monitor various account transactions and changes in account balance in real time in order to detect potential account overdraft in real time [Id.]. He teaches the payment provider server determining potential withdrawals based on transaction history and trends [0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include real time monitoring account transactions from banks and other financial institutions as well as transaction history and trends as taught by Maheshwari in order to detect potential account overdraft in real time - Maheshwari [0034].
Regarding claim 12, neither Loganathan, Sulur of Bhattacharjee explicitly discloses explicitly discloses the evaluation of the borrower's creditworthiness being provided to the recipient within a day of the receipt of the request.
However, Maheshwari teaches this at [0034] as discussed in the rejection of claim 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan’s disclosure to include retrieving account transactions every minute, every hour, or every day as taught by Maheshwari in order to detect potential account overdraft in real time - Maheshwari [0034].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Ariff et al:  “SYSTEMS AND METHODS FOR DETERMINING A FINANCIAL HEALTH INDICATOR”, (US Pub. No. 2015/0287137 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.